
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 83
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Ms. Berkley (for
			 herself, Mr. Engel,
			 Mr. Bilirakis,
			 Mr. Grimm,
			 Mrs. Maloney,
			 Mr. Pallone, and
			 Mr. Royce) introduced the following
			 joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Disapproving the issuance of a letter of
		  offer with respect to a certain proposed sale of defense articles and defense
		  services to Turkey.
	
	
		That the issuance of a letter of offer with
			 respect to the proposed sale of defense articles and defense services to Turkey
			 (described in the certifications transmitted to the Speaker of the House of
			 Representatives and the Chairman of the Committee on Foreign Relations of the
			 Senate pursuant to section 36(b) of the Arms Export Control Act on October 28,
			 2011 (Transmittal Number 11–31)) is hereby prohibited.
		
